  
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 1843 
 
AN ACT 
To designate the facility of the United States Postal Service located at 489 Army Drive in Barrigada, Guam, as the John Pangelinan Gerber Post Office Building. 
 
 
1.John Pangelinan Gerber Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 489 Army Drive in Barrigada, Guam, shall be known and designated as the John Pangelinan Gerber Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the John Pangelinan Gerber Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
